
	
		I
		112th CONGRESS
		2d Session
		H. R. 3883
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2012
			Mr. Broun of Georgia
			 (for himself, Mr. Wilson of South
			 Carolina, Mr. Chabot,
			 Mr. Southerland,
			 Mr. Flores, and
			 Mr. Harris) introduced the following
			 bill; which was referred to the Committee
			 on the Budget, and in addition to the Committees on
			 House Administration,
			 Oversight and Government
			 Reform, and Rules, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 31, United States Code, to eliminate the
		  requirement that the President submit a budget to the Congress each year, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Budget or Bust
			 Act.
		2.Repeal of requirement
			 that President submit annual budget to CongressSections 1105 and 1106 of title 31, United
			 States Code, are repealed.
		3.Change in
			 congressional budget process timetableSection 300 of the Congressional Budget Act
			 of 1974 is amended by striking April 1 and inserting
			 March 15 and by striking April 15 and inserting
			 April 1.
		4.Holding salaries of
			 members of congress in escrow if congress fails to adopt budget
			 resolution
			(a)EscrowIf on or before April 1 of any year
			 Congress does not adopt a concurrent resolution on the budget for the fiscal
			 year that begins on October 1 of that year, the Secretary of the Treasury shall
			 deposit all payments otherwise required to be made for the compensation of
			 Members of Congress in an escrow account, and shall release such payments to
			 the Members only upon the adoption by Congress of a concurrent resolution on
			 the budget for that fiscal year.
			(b)Withholding and
			 remittance of amounts from payments held in escrowThe Secretary
			 of the Treasury shall provide for the same withholding and remittance with
			 respect to a payment deposited in an escrow account under subsection (a) that
			 would apply to the payment if the payment were not subject to subsection
			 (a).
			(c)Coordination
			 with House and SenateThe Secretary of the Treasury shall enter
			 into such agreements with the Chief Administrative Officer of the House of
			 Representatives and the Secretary of the Senate as may be necessary to carry
			 out this section.
			(d)Member of
			 Congress DefinedIn this section, the term Member of
			 Congress means an individual serving in a position under subparagraph
			 (A), (B), or (C) of section 601(a) of the Legislative Reorganization Act of
			 1946 (2 U.S.C. 31).
			5.Effective
			 dateThis Act shall apply with
			 respect to fiscal year 2014 and each succeeding fiscal year.
		
